Exhibit 10.1
Resolution of Board of Directors, February 26, 2010, establishing compensation
for non-management directors
Proposed Piedmont Director Compensation Structure

                          Pay Component   Amount
Annual Board Retainer
  $ 28,000                  
Board Meeting Fee
  $   1,500                  
Committee Meeting Fee
  $   1,500                  
Independent Lead Director Fee (additional annual retainer)
  $ 10,000                       Audit:
  $ 8,000       Compensation:
  $ 5,000       Directors & Corporate Governance:
  $ 5,000       Benefits:
  $ 2,500   Committee Chair Retainer   Finance:
  $ 2,500   Annual Equity Grant†   $35,000 (2010), $40,000 (2011)
       
Initial Election Equity Grant †
                       
(one-time grant for directors elected subsequent to August 20, 2003)
  $15,500                

(Exclusive of the 25% stock match when the Director takes all of his or her
retainers and attendance fees in the Company’s Dividend Reinvestment and Stock
Purchase Plan.)
 

†   Paid in the form of a cash contribution to the directors’ Dividend
Reinvestment and Stock Purchase Plan accounts.

          THEREFORE, LET IT BE RESOLVED, that the Board hereby approves the new
Board member compensation structure set forth above, to be effective March 1,
2010.

 